DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 10, there is no antecedent basis for “the upper face”.
	In claim 3, line 6, there is no antecedent basis for “the at least one retention tab”.
	In claim 6, line 3, there is no antecedent basis for “the free upper part”.
	In claim 9, line 3, there is no antecedent basis for “the continuation”.
	In claim 12, line 4, there is no antecedent basis for “the yoke of the wiper arm”.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien (US patent application publication 2013/0117956).
	The publication to Chien discloses the invention as is claimed.  Chien discloses a vehicle wiper (shown fig. 5, para. 33) with a wiper blade (not numbered but clearly visible fig. 7) thereon and including a connection assembly to connect the wiper to a wiper drive arm (1, figs. 1, 5).  The connection assembly comprising at least one adapter (2, figs. 3, 5).  The adapter comprises an elongated body (21, fig. 3) delimited by two vertical longitudinal lateral walls (not numbered but clearly shown), one can be seen on each side of an accommodating space (26).  The lateral walls are joined together by a horizontal upper wall (not numbered but clearly shown as surrounding the space 26 and notch 22).  The adapter is shaped to be mounted in a complementary yoke of inverted U-shaped cross section (figs. 2, 5) belonging to the wiper drive arm (1).  The body of the adapter comprises a locking tab (23, fig. 3) which extends vertically projecting above an upper surface of the body (fig. 5) and is configured to be received through a hole (12, fig. 5) in the yoke of the wiper drive arm (1).  The locking tab bears a rear contact surface (not numbered but clearly shown in fig. 8) for contacting an edge (121) of the hole (12) in the yoke.  The locking tab is connected to the body (21) by a vertical connecting part (231, fig. 3) which is able to deform elastically to allow longitudinal movement (illustrated in fig. 7) of the rear contact surface.

	With respect to claim 4, the vertical connecting part (231) extends below the upper face of the body of the adapter (fig. 3).
	With respect to claim 5, the vertical connecting part (231) is able to elastically deform as illustrated in figure 8 to pivot with respect to the body about a transverse axis adjacent a lower end of the connecting part.  Such axis is positioned below the upper wall of the adapter.
	With respect to claim 6, a free upper part of the locking tab is shaped as a hook (fig. 3) comprising a vertical branch (generally vertical par of 232, fig. 3) with the rear contact surface and which is extended by a locking branch (generally identified as an extension the guiding surface 2321 is on) with a lower planar face which is at least shaped to collaborate with the yoke (fig. 8).
	With respect to claim 7, the locking branch of the hook is at least deemed able to deform elastically as claimed since the adapter is made of flexibly deformable material (para. 34, 36).
	With respect to claim 8, note profiled guiding surface (2321) of the locking branch.  Such cooperates with an edge of the hole as claimed during assembly of the adapter into the yoke of the wiper drive arm.
	With respect to claims 9 and 10, the hook comprises a recess in the form of a transversely oriented groove (233, fig. 3) formed in the region of the connection between the vertical branch and the locking branch.
	


s 1, 3, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaucher et al (French publication 3037905).
	The publication to Gaucher (note cited English language translation) discloses the invention as is claimed.  Gaucher discloses an assembly comprising a wiper arm (14, fig. 1) supporting a vehicle wiper (12), with a wiper blade (18) thereon, via a connection assembly.  The connection assembly comprising at least one adapter (826, fig. 22).  The adapter comprises an elongated body delimited by two vertical longitudinal lateral walls (826a, 826b, fig. 22).  The lateral walls are joined together by a horizontal upper wall (826c).  The adapter is shaped to be mounted in a complementary yoke (28, fig. 2) of inverted U-shaped cross section (fig. 15a) belonging to the wiper drive arm (14).  The body of the adapter comprises a locking tab (850c) which extends vertically projecting above an upper surface of the body and is configured to be received through a hole (38b, fig. 23) in the yoke of the wiper drive arm (14).  The locking tab bears a rear contact surface (850c1) for contacting an edge of the hole.  The locking tab is connected to the body by a vertical connecting part (850c) which is able to deform elastically to allow longitudinal movement of the rear contact surface.
	With respect to claim 3, the adapter comprises means for articulating (generally holes 54, note fig. 3) to a complementary member (24).  A retention tab (850a, fig. 22) is provided on the adapter on a side opposite to the locking tab with respect to an articulating axis defined by the articulating means.
	With respect to claim 12, the yoke (28, fig. 2) of the wiper arm (14) is equipped with a front cap (30) which covers the yoke and is longitudinally slidably mounted thereto.  The cap opens vertically downwards as can clearly be seen in figure 15b.
	

s 1, 3-5, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehde (US patent application publication 2011/0277265).
	The publication to Ehde discloses the invention as is claimed.  Ehde discloses an assembly (22, fig. 1) comprising a wiper arm (24, fig. 1) supporting a vehicle wiper (26), with a wiper blade (36) thereon, via a connection assembly.  The connection assembly comprising at least one adapter (120).  The adapter comprises an elongated body delimited by two vertical longitudinal lateral walls (122, fig. 8A).  The lateral walls are joined together by a horizontal upper wall (152, 158, fig. 8A).  The adapter is shaped to be mounted in a complementary yoke (34A, 34B, figs. 11, 12) of inverted U-shaped cross section belonging to the wiper drive arm (24).  The body of the adapter comprises a locking tab (162, fig. 9A) which extends vertically projecting above an upper surface (as at 152, 158) of the body and is at least configured to be received through a hole in the yoke of the wiper drive arm.  Note that actual receipt through a hole in a wiper arm is not required as the wiper arm does not appear part of the claimed adapter.  The locking tab bears a rear contact surface for contacting an edge of a hole.  The locking tab is connected to the body by a vertical connecting part (164) which is able to deform elastically to allow longitudinal movement of the rear contact surface.
	With respect to claim 3, the adapter comprises means for articulating (138, fig. 9A) to a complementary member (66, fig. 3).  A retention tab (150) is provided on the adapter on a side opposite to the locking tab with respect to an articulating axis defined by the articulating means.
	With respect to claim 4, the vertical connecting part (164) extends below the upper face of the body of the adapter (figs. 9B, 10, 11).
	With respect to claim 5, the vertical connecting part (164) is able to elastically deform to pivot with respect to the body about a transverse axis adjacent a lower end of the connecting part (fig. 9B).  Such axis is positioned well below the upper wall of the adapter.

.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/157,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the adapter of claim 13 of the ‘674 application fully anticipates, having all the structure of, the adapter of claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
26 February 2021